      8:20-cv-00194-SMB Doc # 56 Filed: 07/20/21 Page 1 of 1 - Page ID # 228




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 WEST POINT AUTO & TRUCK CENTER,
 INC.,                                                          CASE NO. 8:20-cv-194

 Plaintiff,

         vs.

 LYNN KLITZ, KIMBERLY B. KLITZ, and                     ORDER ON PARTIAL DISMISSAL
 EQUIPMENT SERVICES, INC.,



 Defendants.

        THIS MATTER is before the Court on the parties’ Stipulation for Partial Dismissal. (Filing

No. 55.) The Stipulation is approved. Accordingly,

        IT IS ORDERED that the parties’ Stipulation is approved as presented. All other provisions

of the Complaint and Answer in this case not changed by the Stipulation shall remain unchanged

and in full force and effect.

        Dated this 20th day of July, 2021.

                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge
